Citation Nr: 0517540	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral heel 
disability, claimed as bone spurs.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO denied service connection for arthritis of the 
cervical spine, a low back disability, and a bilateral heel 
disability.  The veteran filed a notice of disagreement (NOD) 
in September 2003 and the RO issued a statement of the case 
(SOC) in December 2003.  The veteran filed a substantive 
appeal in February 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  There is no persuasive evidence to support any finding 
that the veteran's arthritis of the cervical spine, low back 
disability, or bilateral heel disability is medically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
cervical spine are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

3.  The criteria for service connection for a bilateral heel 
disability, claimed as heel spurs, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for arthritis of the cervical spine, for a low 
back disability, and for a bilateral heel disability has been 
accomplished.  

Through the December 2003 SOC and the RO's letter of October 
2002, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
given the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded opportunities to present such information 
and evidence.  

The Board also finds that the notice letter of October 2002 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters informed him that he could 
submit statements from individuals who had knowledge of 
symptoms associated with his disabilities.  The letter also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence, and that he also had 
the option to furnish private medical records on his own.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, through the various documents 
identified above, the veteran has been put on notice of the 
need to submit evidence to support his claim through the 
identification of relevant evidence needed to support his 
claims and he was informed that he could submit evidence on 
his own.  As such, the Board finds there is an implied 
request by the RO that the veteran submit any and all 
evidence to support his claims, whether that evidence must be 
obtained or was/is already in his possession.  Hence, the 
Board finds that the fourth Pelegrini requirement as to 
content of the notice likewise has been met. 


However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this appeal has not 
prejudiced the veteran in any way.

As noted above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the veteran's 
claims and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of October 2002.  To the extent possible, medical records 
identified by the veteran have been obtained.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the matters currently under consideration.  A statement 
from a serviceman who served with the veteran was received by 
the RO in September 2003 and associated with the claims file.  
In addition, the veteran's representative submitted the 
veteran's private medical records along with a note stating 
that there were no other medical records to be considered or 
associated with the claims file.  Hence, the veteran and his 
representative have clearly indicated that there is no other 
existing pertinent evidence that has not been obtained.

As indicated below, the National Personnel Records Center 
(NPRC) has informed the RO that service medical records 
pertaining to the veteran were destroyed in a fire at that 
facility in 1973.  The Board has taken appropriate action in 
this regard.  The RO provided the veteran with the 
appropriate forms to complete in order to try and have the 
records reconstructed.  Although the veteran completed the 
form, the RO notified him in March 2003 that a more specific 
time period for the alleged injury was needed by the Service 
Department.  An entry in the claims file dated that same 
month notes that since the veteran indicated that he was 
never treated in a hospital in service for his injuries, the 
records could not be reconstructed.  

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II. Background

As indicated above, the veteran's service medical records are 
not available for review, the NPRC has indicated that these 
records were destroyed in a fire in 1973, and efforts to 
reconstruct any service records have not been successful.

Post-service medical records include private medical records 
dated from December 1993 to August 1999.  Complaints of low 
back pain were first noted in chiropractic records dated in 
December 1993.  The veteran reported that the pain originally 
started after cutting firewood.  The diagnosis was lumbar 
sprain/strain.  Subsequent treatment records note diagnoses 
of lumbar spondylosis and degenerative lumbar intervertebral 
disc syndrome.  In January 1998, the veteran reported 
receiving a low back injury twenty-years ago.  Various 
complaints of back pain were noted is the records associated 
with injuries incurred while painting, climbing ladders, and 
cutting wood.

The private treatment records also show that complaints of 
neck pain were first noted in June 1995.  The veteran 
reported that he had been moving a ladder two weeks earlier 
when he felt a twinge.  The diagnoses were C5-C6 subluxation 
and arthritis.  

Records from Thomas M. Pieklo, D.P.M., dated in December 
1996, note the veteran's complaints of bilateral heel pain.  
The veteran also reported that heel soreness began to develop 
six to eight months earlier.  The diagnosis was heel spur 
syndrome, plantar fasciitis.

A consultation report from David M. Speech, M.D., dated in 
June 2002 indicates the veteran was seen for evaluation of 
neck and back pain.  His reported medical history indicates 
that he suffered a thoracic compression fraction in the 
remote past.  After x-rays and examination, the diagnoses 
were cervicalgia (differential diagnosis includes cervical 
disc displacement and cervical facet arthropathy) and chronic 
axial low back pain that was most consistent with discogenic 
injury.

A statement received in September 2003 from a serviceman who 
received jump training with the veteran indicated that he 
remembered a jump that was outside of the norm.  He recalled 
that unexpected winds in excess of 30 mph began after they 
left the airfield, but that it did not stop them from 
continuing with the jump.  While still on board the aircraft, 
he looked at the drop zone and saw fellow troopers being 
dragged after their landings and ground crew chasing them to 
collapse their parachutes.  He recalled that the veteran was 
in sick bay after that jump, but he was uncertain for how 
long.

A statement received in September 2003, the veteran reported 
that while in service he did a parachute jump in winds that 
were in excess of 30 mph.  After his parachute opened, he saw 
worm-like trails in the sand on the drop zone, which he later 
realized were trails made by other jumpers that were being 
dragged by their parachutes in the high winds.  The veteran 
reported that he was knocked unconscious after a very hard 
landing.  He recalled being yelled at and being dragged face 
down by his parachute.  He stated that his heels hurt so much 
that he had trouble walking and was in sick bay for five 
days.  He stated that he had chronic back and heel pain for 
the past thirty years.




III. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

Post-service medical records shows that the veteran has been 
diagnosed and treated for disabilities of the low back, 
cervical spine, and heels.  The evidence is deficient, 
however, in showing that a medical link exists between any 
such current disabilities and service.

The veteran's service medical records were destroyed in a 
fire at the NPRC; however, a statement from a serviceman 
corroborates the veteran's account of a difficult parachute 
jump in service.  The serviceman also recalled that the 
veteran spent time in sick bay after the jump, but did not 
indicate any knowledge of the injuries the veteran had been 
treated for or of any complaints thereafter.  Hence, while 
the statement supports the occurrence of the difficult 
parachute jump, the statement does not provide corroborating 
evidence that the veteran was specifically treated for any 
injury of the low back, cervical spine, or heels in service.

The Board also notes that none of the medical evidence 
includes any notation or comment that even suggests that any 
of the claimed disabilities are related to service.  Of 
significance is that there is no evidence of treatment or a 
diagnosis until more than thirty years after the veteran 
separated from service.  In addition, private medical records 
dated in 1998 indicated the veteran reported a back injury 
twenty years earlier that would have placed the injury in the 
later 1970s, which was still nearly ten years after his 
separation from service.  Even the veteran stated, in 2003, 
that his back and bilateral heel problems dated back thirty 
years, which, again would date the onset of the problems to 
the 1970s.

The Board has carefully considered the veteran's assertions 
that he is entitled to service connection; however, as a 
layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, such as whether his cervical spine, low 
back, or bilateral heel disability is etiologically related 
to his military service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Accordingly, upon consideration of all of the evidence, the 
Board must conclude that the claims for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of persuasive evidence to support any of the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for arthritis of the cervical spine is 
denied.

Service connection for a low back disability is denied.

Service connection for a bilateral heel disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


